DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
 The disclosure is objected to because of the following informalities: 
In paragraphs [0021] and [0069], the formula for R_2 and R_3 are incorrect based on the geometry of Fig. 2. According to Fig. 2, the “y” distance for R_2 should be 2h-y_s-Y; and the “y” distance for R_3 should be 2h-y_s+Y. 
Appropriate correction is required.

 Claim Objections
Claim 3 is objected to because of the following informalities: In line 3, there is an extra semi-colon, “requirements: :”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The equations for R_2 and R_3 are incorrect in this claim and also in the specification in paragraphs [0021] and [0069]. Specifically, the “y” distance portion of R_2 and R_3 are incorrect. Based on the geometry shown in Fig. 2, the “x” and “y” distances can be found and used in the distance equation: R=sqrt((x_f-x_i)^2 + (y_f-y_i)^2), where the subscript “f” is the final position (receiver) and the subscript “i” is the initial position (source). The “y” distance for R_2 should be 2h-Y-y_s; and the “y” distance for R_3 should be 2h+Y-y_s.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6 and 8, it is unclear what “alpha^R_k”, “j”, and “alpha^l_k” mean. Applicant does not state what each of these correspond to in the claims or specification.
In claim 7, it is unclear what “alpha(f)” means in the first equation. Applicant does not define an “alpha(f).” For examining purposes, Examiner will interpret as “10 log a(f)” to be con.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (2016).

Regarding claim 1, Luo et al. teaches an underwater source node positioning method, comprising: 
(1) placing distributed underwater receiving nodes (Section II, paragraph 1), the source node transmitting a pulse signal (Section III, Eq. 1; Section VI, paragraph II, ln 11-15), and the receiving nodes receiving the pulse signal sent by the source node (Section II, paragraph 2, lns 1-10); 
(2) processing the signal of each receiving node (Section II, Eq. 2); 
(3) according to a multipath signal received by each receiving node, performing parameter estimation of the position of the source node (Section II, paragraph 2), specifically: 
(3-1) calculating a path length of each path (paths shown in Fig. 1; and path lengths calculated in  Eq. 6 as a step to calculate time delays); 

 (3-3) calculating the signal received by each receiving node (Section II, Eq. 2); 
(3-4) constructing a matching function according to the parameters obtained in steps (3-1), (3-2), and (3-3) (Section V, Eqs. 25 and 27), and using a value obtained from the matching function as an initial value of mesh search matching and performing mesh search matching, when the matching function value corresponding to the coordinates obtained by the mesh search matching is greater than the initial value, setting the matching function value of the current coordinates to a new initial value, and repeating the mesh search matching step until the maximum matching function value is obtained, the coordinates corresponding to the maximum matching function value being the position of the source node (Section V, paragraph 2; Section VI, paragraph 2).
 
Regarding claim 2, Luo et al. teaches the underwater source node positioning method according to claim 1, wherein the pulse signal sent by the source node in the step (1) satisfies the following requirements:

    PNG
    media_image1.png
    34
    89
    media_image1.png
    Greyscale

where s (t) represents the pulse signal sent by the source node, and T represents the length of signal observation time (s(t) integrated over time T_d yields 1 in Eq. 1, Section 3; this integral equals E which is set to 1 in Section VI, paragraph 2).

Regarding claim 4, Luo et al. teaches the underwater source node positioning method according to claim 1, wherein a calculation formula of the path length of each path in the step (3-1) is specifically:

    PNG
    media_image2.png
    148
    277
    media_image2.png
    Greyscale

where the position coordinates of the source node to be estimated are (x_s, y_s): X represents the abscissa of the receiving node R (x_R, r_R), Y represents the ordinate of the receiving node R (x_R, y_R) , R_0 represents the length of the direct path, R_1, and R_2 respectively represents the path length after one sea surface and sea bottom refraction, R_3 and R_4 respectively represents the path length after two sea surface and sea bottom refractions, and h represents the depth from the sea floor to the sea surface (Eq. 6 uses these formula to calculate time delay according to the well-known relation time = distance/speed; Section III).

Regarding claim 5, Luo et al. teaches the underwater source node positioning method according to claim 4, wherein a calculation formula of the delay difference between the kth path and the direct path according to the path length of each path is specifically:

    PNG
    media_image3.png
    65
    436
    media_image3.png
    Greyscale

where c is the speed of sound in the water, DeltaR_k, represents a distance difference between the kth refraction path and the direct path, and DeltaTau_k represents a delay difference between the kth path and the direct path (time delay differences are used in calculation of F in Eq. 18 which is used to find the Fisher Information Matrix J in Eqs. 16 and 17, and time delay differences are directly proportional to the path length differences by a factor of the speed of sound in water using the well-known relation time = distance/speed; Section III and IV).

Regarding claim 6, Luo et al. teaches the underwater source node positioning method according to claim 1, wherein in the step (3-3), a model for receiving signals at each receiving node is first established, specifically:

    PNG
    media_image4.png
    47
    230
    media_image4.png
    Greyscale

where r(t) represents the signal received by the receiving node, k represents the kth propagation path, M represents the total number of path signals, alpha_k represents an amplitude loss coefficient of each path signal, alpha_k = alpha^R_k + j alpha^l_k;
DeltaTau_k represents a delay difference between the kth propagation path and the direct path, and w (t) represents the noise of the received signal (let j=1 in Eq. 2, Section III).

Regarding claim 7, Luo et al. teaches the underwater source node positioning method according to claim 1, wherein in the step (3-3), the total propagation loss of the acoustic wave in the seawater is calculated (Section III) and the specific formula is:

    PNG
    media_image5.png
    23
    324
    media_image5.png
    Greyscale

(Section III, Eq. 3 is equivalent by taking the log of Eq. 3 to convert into dB, letting k=p, d_ij = l, L_0 = 1, and Applicant’s l_r = 0; see formula below

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

)
where A(l, f) is the total propagation loss of sound waves in the seawater, f represents the frequency of sound waves, l represents a propagation distance of the signal, l_r represents a reference distance; p represents an extended loss coefficient, which is usually between 1 and 2, and a(f) represents an absorption loss coefficient, and a(f) is obtained through the following experience formula:

    PNG
    media_image7.png
    50
    361
    media_image7.png
    Greyscale

(Thorp’s formula in Section III, Eq. 4 with Applicant’s alpha(f) = 10 log a(f) of Luo et al.)
therefore, by calculating the total propagation loss of the acoustic wave in the seawater, an amplitude loss coefficient of the signal in the received signal model at the receiving node is obtained, thereby calculating the signal received by each receiving node (Section III).

Regarding claim 8, Luo et al. teaches the underwater source node positioning method according to claim 1, wherein in the step (3-4), a matching function is constructed, and expressed as:

    PNG
    media_image8.png
    81
    436
    media_image8.png
    Greyscale

where Theta_ML represents the value of the matching function, r(t) represents the signal received by the receiving node, sigma^2_w is a constant and represents the variance of the noise, k represents the kth propagation path, M represents a total of M paths, alpha_k represents an amplitude coefficient of each path signal, alpha_k = alpha^R_k + j alpha^l_k, and DeltaTau_k represents a delay difference between the kth path and the direct path.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2016) in view of Godrich et al. (2010).

Regarding claim 3, Luo et al. teaches the underwater source node positioning method according to claim 1, and that the power transmitted is normalized (s(t) integrated over time T_d yields 1 in Eq. 1, Section 3; this integral equals E which is set to 1 in Section VI, paragraph 2).
Luo et al. doesn’t teach but Godrich et al. teaches each path signal in a single receiving node is distinguished, and each path signal satisfies the following requirements:

    PNG
    media_image9.png
    75
    310
    media_image9.png
    Greyscale

where s(t) represents the pulse signal sent by the source node, and s*(t) represents a conjugate signal of the pulse signal transmitted by the source node, k, k’ respectively represents the k and the k' paths, and DeltaTau_k represents a delay difference between the kth path and the direct path (orthogonality in Section III C; Orthogonal Waveforms in Appendix A and B; Normalization in Section II, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Luo et al. include the orthogonality of multipath signals of Godrich et al.. This would ensure minimal interference from signals on different paths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sehgal et al. (2009): attenuation model
Li et al. (2016): multipath source localization using a single hydrophone
Friedlander (1988): source localization with multipath delays

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645